Ripley, Ch. J.
'By the Court. The petitioners were indicted in Blue Earth county, in the sixth judicial district. Upon the application of the prosecution, the place of trial was changed to the adjoining county of Waseca in the fifth judicial district, it appearing to the satisfaction of the court *348below, upon affidavits that the state could not have a fair and impartial trial in said Blue Earth county.
The change was authorized by the provisions of Gen. Stat., ch. 113.
But the petitioners contend that in so far as it allows a change to a county not in the same trial district with Blue Earth county, that is, one or more counties attached to another for judicial purposes, the whole constituting a trial district, it is in conflict with the provisions of art. 1., sec. 6, of the constitution, that in all criminal prosecutions the accused shall enjoy and have the right of a speedy and public trial by an impartial jury of the county or district wherein the crime shall have been committed.
In the case of the State vs. Gut, 13 Minn. 343, it is decided that where one or more counties are attached to another for judicial purposes, and the jurors for the trial of causes were chosen from all of said counties, a defendant charged with the commission of a crime in one of said counties, if tried by jurors so selected, was tried by a jury of the district wherein the crime was committed, within the meaning of the constitution; and the petitioners insist that by the word ' “ district,” the constitution intends trial district, and does not mean either senatorial or judicial district: and this is the fair inference from the language of the court in the State vs. Gut. It certainly means neither senatorial nor judicial district, the constitution obviously not contemplating the drawing of jurors from either as a single district for the trial of crimes committed within it.
But in the same case the venue was changed from Bed-wood to Nicollet; Bedwood was attached for judicial purposes to Brown, and Nicollet adjoined Brown, but not Bed-wood, and was not attached to Brown for judicial purposes.
On appeal, the court held that Brown and Bedwood (with *349other counties) being a single trial district,-the change to Nicollet was allowed by the spirit and meaning of. the law above mentioned, and the action of the court below, in so changing the place of trial, was sustained.
This covers the present case, for if a change of venue is valid because within the spirit of the law, one within its letter must be, .and neither could be if the'law authorizing such change were unconstitutional. It is true that in that case the constitutionality of the law is assumed without discussion : but argument is not necessary to sustain it against the interpretation ,put by the petitioners upon the clause of the constitution in question, viz: that it positively requires that the criminal shall be tried in his county or trial district, and not elsewhere; for this is not only supported by no authority, but would operate to deprive him of the privilege intended to be thereby secured to him, or prevent his being tried at all if, and whenever for any reason, an impartial jury could not be had in his county or trial district.
The attorney general, however, has well shown in his brief iii this ease, both upon reason and authority, that the constitution .as much presupposes the existence in the county' of the elements for. an impartial jury, as of the county itself, and that where they do not exist, this clause is inapplicable, and that both constitution and law are. but the affirmance of the common law right of the defendant to an impartial jury of the county where the act was committed, subject to the right of the court to change the place of trial whenever such impartial jury could not be had there.
Tli'e writ must be quashed,